NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

ANGEL PINEDA-BONILLA, AKA                       No. 08-73530
Angel Amilcar Pineda-Bonilla,
                                                Agency No. A099-518-669
              Petitioner,

  v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 7, 2010
                               Seattle, Washington

Before: GOODWIN, HAWKINS and N.R. SMITH, Circuit Judges.

       Angel Pineda-Bonilla (“Pineda”), a native and citizen of Honduras, seeks

review of a Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) denial of his application for asylum. Pineda claims

membership in “a particular social group” (his full siblings) which suffered



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
persecution by their older half-siblings. The BIA denied the claim for a number of

reasons, including that Pineda failed to establish that his half-siblings were a group

the government was unable or unwilling to control. We deny the petition.

      Even assuming the actions and threats by his half-siblings qualify as

persecution, they were perpetrated by private actors unconnected to the government.

See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random criminal acts

cannot establish basis for persecution); Rodas-Mendoza v. INS, 246 F.3d 1237, 1239-

40 (9th Cir. 2001) (fear of cousin who “is not a government actor or an individual

over whom the government exercises no control” cannot be basis for asylum). Pineda

thus needed to “convincingly establish” that the government was unable or unwilling

to control them. Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1058 (9th Cir. 2006).

      However, Pineda never reported any of the incidents of abuse to the authorities.

See Baballah v. Ashcroft, 367 F.3d 1067, 1078 (9th Cir. 2004) (when persecution is

not by a government actor, the court considers whether an applicant reported incidents

to police because such a report may show governmental inability to control the

actors). Although in some situations, we may excuse an applicant’s failure to seek

protection from governmental authorities, the petitioner bears the burden of proving

eligibility for asylum and must present convincing evidence that reporting the abuse

to authorities would have been futile or dangerous. Ornelas-Chavez, 458 F.3d at 1058


                                          2
(applicant did not report past harm to police because of harassment and mistreatment

by police themselves).

      Here, Pineda testified that he did not report the incidents to the police because

the police were corrupt and “can be bought,” his half-brother Herman had “friends in

the police,” and he did not believe the police would do anything because it would be

a “he said, she said” situation. Various news articles about domestic violence in

Honduras were introduced, but these articles also indicate the government and police

are actively working to reduce the problem in the country. Thus, the documentary

evidence does not compel a contrary conclusion. Nor does vague testimony about

Herman having “friends” in the police department.1

      Although Pineda may have subjectively believed that it would have been futile

to report the abuse to authorities, the agency was not required simply to accept his

assumptions. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

Evidence consisting principally of speculation about what the police might have done




      1
        We note that in his own asylum application, Pineda indicates that Herman had
been arrested before for various other incidents, and thus Herman was not immune
from arrest. Although we may not reach a ground not relied upon by the agency, we
are required to consider the record in its entirety, including evidence that contradicts
the BIA’s conclusions, to determine whether the evidence compels the contrary
conclusion. See Chouchkov v. INS, 220 F.3d 1077, 1079 (9th Cir. 2000). Here, it
does not.

                                           3
and that they “can be” bought is insufficient to compel a conclusion contrary to that

found by the IJ and BIA.

             PETITION DENIED.




                                         4